DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-14 and 16-21 directed to groups non-elected without traverse.  Accordingly, claims 7-14 and 16-21 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Klima on 7/22/2021.
The application has been amended as follows: 
Claim 1, lines 1-2: “A cooling chamber having a 
Claim 5, lines 2-3: “A cooling system comprising a cooling chamber having a 
wherein the at least two conduit systems comprise 
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: each of the at least two conduit systems comprises a plurality of axial segments spanning the distance between said two end walls and defined as bores in the circumferential axial wall, and a plurality of peripheral segments formed in the end walls, each of said peripheral segments linking two axial segments that are consecutive in said flow path (claims 1 and 5).
Although the closest prior art of record Burn (US 8,132,424) teaches a cooling chamber including a cooling fluid entry and exit port connectable to a source and a drain, a heat exchanger in or associated with the walls of the cooling chamber, an entry manifold and an exit manifold, and a plurality of conduit systems, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide each of the at least two conduit systems comprises a plurality of axial segments spanning the distance between said two end walls and defined as bores in the circumferential axial wall, and a plurality of peripheral segments formed in the end walls, each of said peripheral segments linking two axial segments that are consecutive in said flow path (claims 1 and 5), in combination with all other claimed features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763